Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 1 of 8


                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                          MIAMI-DADE DIVISION


 Olivia Lee, as surviving spouse and
 Personal Representative of the Estate of Martavias Watkins

             Plaintiff,

 vs.                                            Case No.: 2021-12197-CA-01 (15)


 Florida Department of Corrections, Centurion of Florida, LLC,
 Paula Rojas, RN, Maritza Maderos RN, Marilyn C. Audain RN,
 Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN,
 Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN,
 Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD,
 and Pierre Antoine Marceus MD.

             Defendants.
                                      /

  NOTICE OF REMOVAL BY DEFENDANTS CENTURION OF FLORIDA,
    LLC, PAULA ROJAS, RN, MARITZA MADEROS, RN, MARILYN C.
   AUDAIN, RN, ELIZABETH JOYCE CARTER, ARNP, PAULA ROSAN
    SWASE, LPN, YANEISYS MARTIN ROJAS, RN, CARMEN DORCE
  EXANTUS, LPN, INEMESIT NYONG ABIA, MD, MARTA A. CASTILLO,
  MD, ANTONIO A. CASTILLO, MD, ANTONIO SERGIO PINO, MD, and
                 PIERRE ANTOINE MARCEUS, MD.

       Defendants, Centurion of Florida, LLC, Paula Rojas, RN, Maritza Maderos,

 RN, Marilyn C. Audain, RN, Elizabeth Joyce Carter, ARNP, Paula Rosan Swase,

 LPN, Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN, Inemesit Nyong

 Abia, MD, Marta A. Castillos, MD, Antonio A. Castillo, MD, Antonio Sergio

 Pino, MD and Pierre Antoine Marceus, MD, (“Defendants”) give notice of the
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 8


 removal to this Court of the case styled Olivia Lee, as surviving spouse and

 Personal Representative of the Estate of Martavias Watkins v. Florida Department

 of Corrections, et. al., Case No. 2021-12197-CA-01, filed in the Eleventh Judicial

 Circuit Court in and for Miami-Dade County, Florida. This Court has subject

 matter jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s claims against

 Defendants arise under the United States Constitution and are asserted pursuant to

 42 U.S.C. § 1983. Additionally, this Court has supplemental jurisdiction under 28

 U.S.C. § 1367 because Plaintiff’s state law claims derive from a common nucleus

 of operative facts: events related to Plaintiff’s medical treatment while incarcerated

 at the South Florida Reception Center.

 I.    Background

       On May 24, 2021, Plaintiff Olivia Lee, as surviving spouse and Personal

 Representative of the Estate of Martavis Watkins (“Plaintiff”), filed her Complaint

 for Medical Negligence, Wrongful Death, and for Violation of Civil Rights

 Pursuant to 42 USC 1983 (“Complaint”) with the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida. See Complaint attached hereto as Exhibit A.

 Plaintiff names as defendants the Florida Department of Corrections, Centurion of

 Florida, LLC, and eleven medical staff members at the South Florida Reception

 Center. The Complaint contains seven causes of action including causes of action

 for medical negligence resulting in wrongful death and a civil rights claim under

 42 U.S. Code § 1983.


                                           2
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 8


 II.   Grounds for Removal

       a. Federal Question Jurisdiction under 28 U.S.C. § 1331

       This Court has subject matter jurisdiction over this case under 28 U.S.C. §

 1331 because Plaintiff’s claims arise under the United States Constitution and

 federal law. See 28 U.S.C. § 1331 (United States District Courts have original

 subject matter jurisdiction for “all civil actions arising under the constitution, laws,

 or treaties of the United States.”). In the Complaint, Plaintiff charges Defendants

 with violating his rights under the Eighth and Fourteenth Amendments to the

 United States Consitution. Id. at Counts II, VI, VII. Accordingly, this Court has

 federal question jurisdiction over this case under 28 U.S.C. § 1331.

       b. Supplemental Jurisdiction under 28 U.S.C. § 1367

       In the Complaint, Plaintiff also pleads state law claims, medical negligence

 resulting in wrongful death. This Court has supplemental jurisdiction under 28

 U.S.C. § 1367 over Plaintiff’s state law claims because the claims are so related to

 the claim over which this Court has federal question jurisdiction that it forms the

 same case or controversy and derives from a common nucleus of operative facts

 (i.e., events related to Plaintiff’s medical treatment while incarcerated at the South

 Florida Reception Center). See United Mine Workers of America v. Gibbs, 383

 U.S. 715, (1966); see also 28 U.S.C. § 1367(a) (in any action where the United

 States District Courts have original jurisdiction, the Courts “shall have

 supplemental jurisdiction over all other claims that are so related to claims in the


                                            3
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 8


 action with such original jurisdiction that they form part of the same case or

 controversy under Article III of the United States Constitution.”). Accordingly, this

 Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

 U.S.C. § 1367.

 III.    Procedural Matters

        a. Venue

        Venue properly rests in the Miami-Dade division of the United States

 District Court for the Southern District of Florida because the lawsuit originated in

 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida and Plaintiff alleges that the incident occurred at the South Florida

 Reception Center, which is located in Miami-Dade County, Florida. See 28 U.S.C.

 § 1441(a).

        b. Pleadings and other papers

        Attached to this Notice is Composite Exhibit B, which includes a copy of

 each paper filed, served, or docketed in the state court as of the date of this Notice

 of Removal. See 28 U.S.C. § 1446(a).

        c. Notice of filing

        Defendants will file a Notice of Filing Notice of Removal with the Clerk of

 the Court in the Circuit Court for the Eleventh Judicial Circuit in and for Miami-

 Dade County and will give written notice thereof to all parties. See 28 U.S.C. §

 1446(d). See Notice of Filing Notice of Removal attached hereto as Exhibit C.


                                           4
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 8


         d. Notice of removal is timely and all served Defendants consent to
            removal.

         Defendant Centurion of Florida LLC (“Centurion”) was served with original

 process on June 15, 2021, setting a deadline for removal of July 15, 2021. See 28

 U.S.C. Section 1446(b)(1). Additionally, all remaining Defendants, except for

 Florida Department of Corrections, were served on June 18, 2021, setting a

 deadline for removal of July 19, 2021. Accordingly, all served Defendants timely

 filed their Notice of Removal. Given that the Florida Department of Corrections

 has not yet been served, its consent to removal is not required.1 See 28. U.S.C.§

 1446 (requiring consent for removal of all defendants “who have been properly

 joined and served . . . “) (emphasis added).

         WHEREFORE, Defendants respectfully request that this Court assume

 jurisdiction of the above-described action pursuant to 28 U.S.C. §§ 1331 and 1367.




 1
  The state court docket includes a Return of Service for Miami-Dade County. However, Miami-Dade County is not
 a named defendant in this case, and it is entirely separate and distinct from the Florida Department of Corrections.


                                                          5
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 8


                              Respectfully submitted,

                              s/ Justin M. Guido
                              FRANCIS H. SHEPPARD
                              Florida Bar No.: 0442290
                              E-mail: fsheppard@rumberger.com
                                        docketingorlando@rumberger.com and
                                        fsheppardsecy@rumberger.com
                              JUSTIN M. GUIDO
                              Florida Bar No.: 109106
                              E-mail: jguido@rumberger.com
                                        docketingmiami@rumberger.com and
                                        jguidosecy@rumberger.com
                              RUMBERGER, KIRK, & CALDWELL, P.A.
                              300 South Orange Avenue, Suite 1400
                              Orlando, Florida 32801
                              Tel: 407.872.7300
                              Fax: 407.841.2133

                              Attorneys for Defendants




                                       6
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 8


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 2, 2021, I electronically filed the

 foregoing with the Clerk of Court by using CM/ECF system. A copy of the

 foregoing has been furnished by email to:

 Mastafa H. Dandashly, Esq.
 Judd G. Rosen, Esq.
 Brett M. Rosen, Esq.
 GOLDBERG & ROSEN, P.A.
 Counsel for Plaintiff
 2 South Biscayne Blvd, Suite 3650
 Miami, Florida 33131
 Tel: (305) 374-4200
 Fax: (305) 374-8024
 pleadings@goldbergandrosen.com
 mdandashly@goldbergandrosen.com

 Attorneys for Plaintiff




                                         7
Case 1:21-cv-22404-MGC Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 8




                              s/ Justin M. Guido
                              FRANCIS H. SHEPPARD
                              Florida Bar No.: 0442290
                              E-mail: fsheppard@rumberger.com
                                        docketingorlando@rumberger.com and
                                        fsheppardsecy@rumberger.com
                              JUSTIN M. GUIDO
                              Florida Bar No.: 109106
                              E-mail: jguido@rumberger.com
                                        docketingmiami@rumberger.com and
                                        jguidosecy@rumberger.com
                              RUMBERGER, KIRK, & CALDWELL, P.A.
                              A Professional Association
                              300 South Orange Avenue
                              Suite 1400
                              Orlando, Florida 32801
                              Tel: 407.872.7300
                              Fax: 407.841.2133

                              Attorneys for Defendants




 15265817.v1                           8
